DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.  Claims 1-9 were cancelled.  Claim 10 was amended.  New claims 11-16 were added.

Claim Rejections - 35 USC § 103
In view of Applicant’s cancellation of claims 1-9, the Examiner withdraws the previously set forth rejection of claims 1, 3-5, 7 and 9 under 35 U.S.C. 103 as being unpatentable over Modeki as detailed in the Office action dated November 26, 2021.

In view of Applicant’s cancellation of claims 1-9, the Examiner withdraws the previously set forth rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Modeki in view of Tamura as detailed in the Office action dated November 26, 2021.

In view of Applicant’s cancellation of claims 1-9, the Examiner withdraws the previously set forth rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Modeki in view of Hwang as detailed in the Office action dated November 26, 2021.

In view of Applicant’s cancellation of claims 1-9, the Examiner withdraws the previously set forth rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Modeki in view of Usami as detailed in the Office action dated November 26, 2021.

In view of Applicant’s amendment of claim 10, the Examiner withdraws the previously set forth rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Modeki in view of Tamura as detailed in the Office action dated November 26, 2021.

Claims 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Modeki (U.S. Pub. No. 2018/0053925A1, already of record) in view of Yashiki (U.S. Pub. No. 2017/0155110A1, already of record) and Choi (WO 01/34388 A1).
Regarding claims 10, 13 and 14, Modeki teaches a process for manufacturing a separator for a lithium ion secondary battery, the process comprising the step of (1) preparing a polyolefin-based porous membrane; (2) impregnating the polyolefin-based porous membrane with a photo initiator; and (3) irradiating the impregnated polyolefin-based 
With respect to step (1), Modeki does not explicitly teach how the polyolefin-based porous membrane is prepared.
Yashiki teaches a nonaqueous electrolyte secondary battery separator including a porous film containing a polyolefin based resin as a main component (see paragraph 21).  The porous film may be obtained by adding a pore forming agent to a resin such as polyolefin so as to form a sheet, thereafter stretching the sheet, and removing the pore forming agent from the stretched sheet (see paragraph 34).  The sheet may be formed by, for example, extruding, from a T-die or the like, the resin containing the pore forming agent, and then causing a pair of rollers to roll the resin so as to form the resin into a thin film (feeding a composition comprising a polyolefin and a pore-forming agent into an extruder and molding and stretching the same into a sheet) (see paragraph 35).  The pore forming by dissolving the pore forming agent in an aqueous hydrochloric acid solution (extracting the pore-forming agent) (see paragraph 51). 
With respect to step (2), Modeki teaches that the polyolefin-based porous membrane is immersed in the solution that contains the photo initiator, wherein an amount of the photo initiator that is added is 0.1% by mass to 3% by mass on the basis 
Choi teaches a process for preparing a battery separator wherein polymer fiber sheet is immersed in a solution containing 15g of benzophenone as a photoinitiator and 285g of acetone, and subsequently subjected to ultraviolet irradiation (see pg. 5, lines 26-29).  This solution thus contains 5% by weight of benzophenone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a 5% by weight solution of benzophenone in acetone as taught by Choi in immersion step of Modeki because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Modeki is silent as to the claimed melt down temperature, machine direction tensile strength and transverse direction tensile strength.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have expected the separator of Modeki, as modified by Yashiki and Choi, to exhibit the claimed melt down temperature, machine direction tensile strength and transverse direction tensile strength due the close similarity in structure, composition, and process of manufacture between the claimed separator, and the separator of Modeki as modified by Yashiki and Choi.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 12, Modeki teaches that the polyolefin that forms the polyolefin-based porous membrane may include, for example, a propylene homopolymer (see paragraphs 29 and 30).
Regarding claim 16, although Modeki is silent as to the claimed machine-direction tensile elongation and transverse-direction tensile elongation, one of ordinary skill in the art before the effective filing date of the claimed invention would have expected the separator of Modeki, as modified by Yashiki and Choi, to exhibit the claimed melt down temperature, machine direction tensile strength and transverse direction tensile strength due the close similarity in structure, composition, and process of manufacture between the claimed separator, and the separator of Modeki as modified by Yashiki and Choi.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Modeki, Yashiki and Choi as applied to claims 10, 12-14 and 16 above, and further in view of Tamura et al. (hereinafter “Tamura”) (U.S. Pub. No. 2011/0294016A1, already of record).
Regarding claim 11, Modeki is silent as to a weight average molecular weight and molecular weight distribution of the polyolefin-based porous membrane.
Tamura teaches a polypropylene resin composition for use in the formation of microporous membrane wherein the polypropylene resin has a weight average molecular weight Mw in the range of 200,000 to 1,300,000 (see paragraph 60) and a molecular weight distribution of 7 or less (see paragraph 58).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a polypropylene resin having a weight average molecular weight and molecular weight distribution as taught by Tamura in the polyolefin-based porous membrane of Modeki because Tamura teaches that such a polypropylene resin composition can form a microporous membrane having excellent heat resistance and a low thermal shrinkage ratio (see paragraph 33).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Modeki, Yashiki and Choi as applied to claims 10, 12-14 and 16 above, and further in view of Hwang et al. (hereinafter “Hwang”) (U.S. Pub. No. 2018/0294513A1, already of record).
Regarding claim 15, Modeki is silent as to a linking agent.
Hwang teaches that an ionically conductive polymer may be crosslinked by a crosslinkable functional group present in the ionically conductive polymer or a crosslinking method using a separate crosslinking agent may be used (see paragraph 82).  An exemplary crosslinking agent includes divinylbenzene (see paragraph 85).  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a crosslinking agent such as divinylbenzene in the crosslinking of the polyolefin-based porous membrane of Modeki because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are no longer relevant to the current rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727